Citation Nr: 0024229	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  00-15 982	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



FINDINGS OF FACT

Following an award of past-due benefits, the Regional Office 
referred this case to the Board of Veterans' Appeals for a 
decision on whether the attorney was eligible under 38 
U.S.C.A. § 5904(d) for the payment of a fee from past-due 
benefits.  



CONCLUSION OF LAW

The Board of Veterans' Appeals has no original jurisdiction 
to adjudicate the issue of eligibility or entitlement to 
attorney fees under direct payment contingency-fee 
agreements.  See 38 U.S.C.A. §§ 5904(d), 7104(a) (West 1991 & 
Supp. 2000); Scates v. Gober, No. 97-875 (U. S. Vet. App. 
August 14, 2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from July 1942 to November 
1945.

This case is before the Board of Veterans' Appeals (Board) 
following the issuance of a December 1999 rating decision 
which granted entitlement to service connection for post-
traumatic stress disorder, evaluated as 50 percent disabling, 
effective from October 30, 1990.  This award resulted in the 
payment of past-due benefits to the veteran.  

The veteran is represented by S. K. ("the attorney").  In a 
contingency fee agreement signed by the veteran in October 
1996, the veteran retained the representational services of 
the attorney.  The veteran agreed to a contingent legal fee 
of 20 percent of past-due benefits awarded, to be paid by the 
Department of Veterans Affairs (VA) directly to the attorney 
from any past-due benefits awarded on the basis of the 
veteran's claims.  In a second contingency fee agreement 
signed by the veteran in September 1998, the provisions 
regarding a contingent legal fee of 20 percent of past-due 
benefits awarded, to be paid by VA directly to the attorney 
from any past-due benefits awarded, remained unchanged.  A 
review of a June 2000 Regional Office (RO) award letter to 
the veteran reflects that 20 percent of the past-due benefits 
payable to the veteran were withheld pursuant to the fee 
agreement.  

In Scates v. Gober, No. 97-875 (U. S. Vet. App. August 14, 
2000), the United States Court of Appeals for Veterans Claims 
(the Court) held that:

	all issues involving entitlement or eligibility for 
attorney
	fees under direct-payment contingency-fee agreements, as 
	contrasted with the issues of reasonableness and
	excessiveness, must first be addressed by the RO in
	accordance with the normal adjudication procedures and
	cannot be the subject of sua sponte or other original 
(on
	motion) [Board of Veterans' Appeals] review.  Slip op. 
at 4.

Consequently, the Court vacated the Board decision concerning 
the attorney's eligibility for payment of attorney fees 
withheld by the Secretary from past-due benefits for want of 
original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. 
§ 5904(d), and remanded the matter to the Board with 
directions to dismiss the matter of direct-payment fee 
eligibility as referred to the Board by the RO.

This case is the same type of proceeding.  Consequently, 
under Scates, the Board must dismiss the matter of direct-
payment fee eligibility as referred to the Board by the RO 
for want of original jurisdiction to decide eligibility for 
direct payment of a withheld contingency fee under 38 
U.S.C.A. § 5904(d).




ORDER

The matter before the Board is dismissed.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


